LETTS, Judge.
This cause is affirmed with the exception that we cannot approve the award of attorneys fees in this mortgage foreclosure case.
The award here was predicated solely upon the individual testimony of the mortgagee’s attorney over the objections of the mortgagor’s counsel. This was improper. See Geraci v. Kozloski, 377 So.2d 811 (Fla. *3394th DCA 1979) and Múllante v. Lorenz, 372 So.2d 168 (Fla. 4th DCA 1979).
Accordingly, this cause is reversed as to the award of attorneys fees and remanded to the trial court for reconsideration consistent with the above cited cases.
AFFIRMED IN PART, REVERSED AND REMANDED IN PART.
ANSTEAD and HURLEY, JJ., concur.